AFTER REMAND FROM THE SUPREME COURT

MONROE, Judge.
A portion of this court’s prior judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte N.P., 676 So.2d 928 (Ala.1996). In compliance with the Supreme Court’s opinion, that portion of the judgment of the trial court denying N.P.’s motion for a new trial of the loss of consortium claim is hereby reversed and the cause remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and THIGPEN, YATES, and CRAWLEY, JJ., concur.